 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4       VORNELIUS JAMAL PHILLIPS,                           Case No.: 2:18-cv-02139-JAD-GWF
 5             Petitioner                                          Order Dismissing Action
 6       v.
 7       BRIAN E. WILLIAMS, et al.,
 8             Respondents
 9
10            Petitioner Vornelius Jamal Phillips has not properly commenced this action by either
11 paying the filing fee or filing an application for leave to proceed in forma pauperis. It does not
12 appear that dismissal of this improperly commenced action will materially impact analysis of the
13 timeliness issue or otherwise cause Phillips substantial prejudice given that the federal statute of
14 limitations likely expired long before Phillips filed the petition in this case.1 Phillips is currently
15 pursuing another habeas petition in this court challenging the same judgment of conviction,2 and
16 the petition in this case is likely second or successive.3 Accordingly, this improperly
17 commenced action will be dismissed without prejudice.
18            IT THEREFORE IS ORDERED that this action is DISMISSED WITHOUT
19 PREJUDICE.
20            IT IS FURTHER ORDERED that the Clerk of Court is directed to FILE the petition
21 [ECF No. 1-1]; SEND petitioner a copy of his papers in this action, along with copies of the
22
23
   1
     Phillips challenges his judgment of conviction in Case No. 175648 in the Eighth Judicial
24 District  Court. Based on a review of the documents filed in that action and in this case, the
   federal  statute of limitations appears to have expired several years ago. See ECF No. 1-1 at 25;
25 https://www.clarkcountycourts.us/portal     (last accessed Nov. 8, 2018) (search for Case No.
26 175468).
     2
27       See Case No. 2:18-cv-00933-RFB-NJK.
     3
28       See Case No. 2:10-cv-00666-PMP-PAL.

                                                      1
1 forms and instructions for an inmate pauper application and habeas petition; ENTER
2 JUDGMENT accordingly; and CLOSE THIS CASE.
3         IT IS FURTHER ORDERED that the petitioner is denied a certificate of appealability
4 because jurists of reason would not find dismissal of this petition on procedural and jurisdictional
5 grounds to be debatable or wrong.
6         Dated: November 18, 2018
7                                                             _______________________________
                                                                         ____________________    _ _
                                                              U.S. District
                                                                         ct Judge          eerr A.
                                                                            Juuddgge Jennifer   A. Dorsey
                                                                                                   Do
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
